Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Aaron Fishman on 5/3/2022.

The application has been amended as follows: 
Line 2 of claim 12 currently reads “characterized in that the moving device”, this has been replaced with “wherein the moving device”.
Line 3 of claim 12 currently reads “the wing box (31), preferably being fastened to this front spar.”, this has been replaced with “the wing box (31).”.
Line 2 of claim 13 currently reads “characterized in that it includes”, this has been replaced with “wherein it includes”.
Claim 14 has been added which reads, “The wing according to claim 12, wherein the moving device (80) is fastened to the front spar (32).”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable because the prior art of record fails to teach or suggest an aircraft wing (4) comprising a fixed wing centre body (8), as well as at least one mobile leading edge flap (16) for being moved relative to said fixed centre body between an extended position and a retracted position, the fixed wing centre body (8) comprising a front spar (32) delimiting a wing box (31) at the front of which said mobile flap is located, the latter being associated with at least one guiding device (40) for guiding it with respect to the fixed wing centre body (8), wherein the guiding device (40) is totally arranged at the front of the front spar (32) of the wing box, this device including the following elements: - a first pivoting member (42) having a first end (42a) connected to the front spar (32) of the wing box through a first hinged connection (50a); - a second pivoting member (44) connected to a second end (42b) of the first pivoting member (42) through a second hinged connection (50b) arranged between a first and a second end (44a, 44b) of the second pivoting member, the first end (44a) of this second pivoting member being connected to a module (56) for connecting the mobile flap (16) through a third hinged connection (50c); and - a guiding rail (46) integral with the front spar (32) of the wing box, the guiding rail receiving a follower member (58) arranged at the second end (44b) of the second pivoting member (44), the guiding rail defining a trajectory (62) lying on the surface of a dummy sphere (64), and wherein the hinging axes (54, 54b, 54c) of the three hinged connections converge to a same point (66) corresponding to the centre of the dummy sphere (64).
The best prior art of record is Kracke (US #8,517,314) which does teach an aircraft wing (4) comprising a fixed wing centre body (8), as well as at least one mobile leading edge flap (16) for being moved relative to said fixed centre body between an extended position and a retracted position, the fixed wing centre body (8) comprising a front spar (32) delimiting a wing box (31) at the front of which said mobile flap is located, the latter being associated with at least one guiding device (40) for guiding it with respect to the fixed wing centre body (8), wherein the guiding device (40) is totally arranged at the front of the front spar (32) of the wing box, this device including the following elements: - a first pivoting member (42) having a first end (42a) connected to the front spar (32) of the wing box through a first hinged connection (50a); - a second pivoting member (44) connected to a second end (42b) of the first pivoting member (42) through a second hinged connection (50b) arranged between a first and a second end (44a, 44b) of the second pivoting member, the first end (44a) of this second pivoting member being connected to a module (56) for connecting the mobile flap (16) through a third hinged connection (50c); and - a guiding rail (46) integral with the front spar (32) of the wing box, the guiding rail receiving a follower member (58) arranged at the second end (44b) of the second pivoting member (44).  But does not teach the guiding rail defining a trajectory (62) lying on the surface of a dummy sphere (64), and wherein the hinging axes (54, 54b, 54c) of the three hinged connections converge to a same point (66) corresponding to the centre of the dummy sphere (64).
Similarly, Cox (US #6,010,097) and Wildman (PGPub #2011/0253832) both teach the same limitations of the claim as Kracke.
Another prior art of record is Crepin (PGPub #2010/0193642) which does teach the guiding rail defining a trajectory (62) lying on the surface of a dummy sphere (64), and wherein the hinging axes (54, 54b, 54c) of the three hinged connections converge to a same point (66) corresponding to the centre of the dummy sphere (64).
However, the examiner does not believe that it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine any of Kracke, Cox or Wildman with Crepin due to the large structural differences in how these systems operate that would require the use of hindsight reconstruction to make the combination.  Kracke, Cox and Wildman all have straight rails that run along the lateral direction that is connected to one of the links, and the link set up that is claimed, while Crepin has a curved rail that runs in the longitudinal direction and is directly connected to the leading edge surface to help define its motion, and instead of the links that are claimed the system has a chain made of members whose hinged axes are directed at the center.
Claims 2-14 are allowable due to their respective dependence on allowable claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647